In this proceeding the plaintiff in error sought relief before the board of equalization of Tulsa county from certain assessments of personal property and *Page 576 
requested that the same be stricken from the assessment roll. The board refused to strike the property from the assessment roll, and on appeal to the district court said court affirmed the order of the board of equalization.
The proceeding involved the construction of section 12363, O. S. 1931, 69 Okla. St. Ann. § 511, providing for taxes on choses in action of more than eight months' duration. On July 6, 1939, the defendant in error filed in this court its confession of error in which it is alleged and stated that upon due consideration the defendant in error is of the opinion that the order entered by the trial court affirming the action of the board of equalization in refusing to strike certain choses in action from the assessment roll is erroneous, and that the cause should be reversed and remanded to the trial court for the purpose of having entered therein an order directing the board of equalization to strike from the assessment roll the said listed property as prayed for in the petition in the trial court.
We have examined the record and confession of error, and are of the opinion that the cause should be reversed and remanded, with direction to vacate the order affirming the order of the board of equalization refusing to strike the assessment and to enter an order directing the board of equalization to strike the property from the assessment rolls in accordance with the prayer of the petition in error. The cause is therefore reversed and remanded, with directions to vacate the order affirming the order refusing to strike heretofore entered by the board and to enter an order directing the board of equalization to strike the personal property of the plaintiff in error, the accounts receivable, the value of which was fixed by the assessor of Tulsa county at $25,000, from the rolls in accordance with the prayer of the petition in error.
Reversed and remanded, with directions.
BAYLESS, C. J., and OSBORN, CORN, HURST, and DANNER, JJ., concur.